Exhibit 10.12

LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 3004)

THIS LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 3004) (together with all Addenda,
Riders and Annexes hereto, this “Agreement”) is dated as of September 30, 2011
(the “Closing Date”), by and between WILLIS LEASE FINANCE CORPORATION
(“Customer”), and BANC OF AMERICA LEASING & CAPITAL, LLC (“Lender”).

In consideration of the mutual agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Capitalized terms used but not otherwise defined in this Agreement and CTC Terms
shall have the meanings ascribed to them in Annex A attached hereto and made a
part hereof.

SECTION 1. TERMS OF LOAN.

1.1 Loan and Use of Proceeds. Subject to the terms and conditions of this
Agreement, Lender agrees to make a loan to Customer in the principal amount set
forth in Annex B attached hereto and made a part hereof (the “Loan”). Customer
shall use the proceeds of the Loan to finance or refinance the costs of the
acquisition of the Aircraft.

1.2 Repayment and Prepayment. Customer’s obligation to repay the Loan shall be
evidenced by a Promissory Note dated the Closing Date, payable by Customer to
the order of Lender in the original principal amount of the Loan (as amended,
restated, extended and renewed from time to time, the “Note”). The Loan shall
bear interest and be repaid by Customer at the times and in the manner set forth
in the Note. The Loan may be prepaid only in the manner and subject to terms and
conditions set forth in the Note and, if applicable, Section 4.7 hereof.

SECTION 2. CONDITIONS OF BORROWING. Lender’s obligation to make the Loan shall
be both subject to and conditioned upon the satisfaction of all of the
conditions precedent specified in the Closing Terms Addendum attached to and
made a part of this Agreement (the “Closing Terms Addendum”).

SECTION 3. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Agreement and to make the Loan herein provided for, Customer
represents, warrants and covenants to Lender that:

(a) (i) Customer (A) is duly qualified to do business in each jurisdiction in
which the conduct of its business or the ownership or operation of its assets
requires such qualification; (B) has the necessary authority and power to own
and operate the Aircraft and its other assets and to transact the business in
which it is engaged; (C) is a “citizen of the United States” within the meaning
of the Transportation Code; and (D) has the form of business organization set
forth in Annex B hereto and is, and will remain, duly organized, validly
existing and in good standing under the laws of the state of its organization
set forth in Annex B hereto, and its state-issued organizational identification
number (if any), federal taxpayer identification number, chief executive office
and principal place of business address are all as set forth on Annex B hereto;
and (ii) its name as shown in the preamble of this Agreement is its exact legal
name as shown on its Organizational Documents, each as amended as of the Closing
Date;

(b) (i) Customer’s execution and delivery of, and performance of its obligations
under and with respect to, each of the Loan Documents (including its borrowing
the amounts constituting the Loan, granting the Lender’s Lien against the
Aircraft and other Collateral and participating in the other transactions
contemplated herein and therein), (A) have been duly authorized by all necessary
action on the part of Customer consistent with its form of organization, (B) do
not contravene or constitute a default under any Applicable Law, any of
Customer’s Organizational Documents or any agreement, indenture, or other
instrument to which Customer is a party or by which it may be bound, (C) do not
require the approval of or notice to (1) any Governmental Authority, except for
the filings and registrations specified in

 

2388218       (LOAN AGREEMENT)



--------------------------------------------------------------------------------

the Closing Terms Addendum, all of which shall have been duly effected prior to
or concurrently with Lender making the Loan, or (2) any other Person (including
any trustees or holders of indebtedness), and (D) will not result in the
creation or imposition of any Lien on any of the assets of Customer other than
the Lender’s Lien created hereby and by the other Loan Documents with respect to
the Collateral; (ii) each of the Transaction Documents referenced in the Closing
Terms Addendum has been duly executed and delivered by an authorized
representative of each of the Transaction Parties, and constitutes the legal,
valid and binding obligation of each of the Transaction Parties thereto,
enforceable against each of them in accordance with the respective terms of such
Transaction Documents (including, without limitation, the grant of the Lender’s
Lien); and (iii) without limiting the foregoing, upon Lender’s advancing the
Loan on the Closing Date, (A) Customer will have satisfied or complied with all
conditions precedent and requirements as set forth in the Loan Documents
required to have been satisfied or complied with concurrently with or prior to
such advance and (B) no Default or Event of Default shall be then existing;

(c) there are no proceedings pending or, so far as the officers, managers, or
members of Customer know, threatened against or affecting Customer or any of its
property before any Governmental Authority that could impair Customer’s title to
the Aircraft or any of the other Collateral, or that, if decided adversely,
could materially affect the financial condition or operations of Customer or its
ability to perform its obligations under any of the Loan Documents;

(d) (i) Customer has, and shall continue to have, good and marketable title to
the Collateral, free and clear of Liens, except Permitted Liens; (ii) the
Lender’s Lien in the Airframe, the Engines and the other Collateral is and shall
remain validly created and perfected, and has and shall continue to have first
priority over any other Liens pursuant to all Applicable Laws; and (iii) all
filings, recordings, registrations or other actions necessary or desirable in
order to vest such title in Customer, and establish, perfect and give first
priority to Lender’s Lien and other rights and interests in, against or with
respect to the Collateral, have been duly effected, and all Impositions in
connection therewith have been duly paid;

(e) without limiting any of the other representations and warranties in this
Agreement, for the purposes of the Cape Town Convention and any other Applicable
Law, (i) upon Customer’s grants and assignments, and any Permitted Third Party
Agreement (if constituting a lease), contemplated in the Loan Documents or other
Transaction Documents, Customer and (if constituting a lease) any Interested
Third Party shall be situated in, and Customer shall cause the Aircraft to
remain registered in, the United States of America (which is a contracting
state), (ii) with respect to any of the Transaction Documents relating to the
Airframe or Engines, each of the respective parties thereto has power to dispose
of the Airframe and Engines, as contemplated therein by way of the relevant
Transaction Document, and (iii) the Loan Documents and, if constituting a lease,
any Permitted Third Party Agreement are effective to constitute international
interests in the Airframe and Engines and security assignments of the related
associated rights and transfer of the related international interests, as
contemplated therein, and each such Registerable Interest will be effective
against third parties upon registration at the International Registry, without
any further filings or registrations (except as contemplated in the Loan
Documents);

(f) (i) all financial statements of Customer, copies of which have been
heretofore delivered to Lender, are complete and correct, have been prepared in
accordance with GAAP and present fairly the financial position of Customer as at
the date thereof and the results of its operations for the period ended on said
date and there has been no material adverse change in the financial condition,
business or operations of Customer since the date thereof; and (ii) Customer has
filed all Federal, state and local income tax returns that are required to be
filed and has paid all taxes as shown on said returns and all assessments
received by it to the extent that such taxes and assessments have become due,
except where the failure to do so would not have a material adverse effect on
the financial condition or operations of Customer or on its ability to perform
its obligations under any of the Loan Documents, and Customer does not have any
knowledge of any actual or proposed deficiency or additional assessment in
connection therewith; and

(g) (i) the Aircraft (A) is in Customer’s possession, (B) is in good working
order, repair and condition and fully equipped to operate for its intended
purpose, (C) is in conformity with the requirements of the Applicable Standards,
(D) is currently certified under the FARs and any other Applicable Laws and

 

2388218    2    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

is airworthy in all respects, and (E) is and will remain primarily hangared at
the Primary Hangar Location; and (ii) without limiting the foregoing, (A) solely
as between Lender and Customer (and without prejudicing Customer’s rights
against any other Person, which rights are not being disclaimed hereby),
Customer has no pending claims and has no knowledge of any facts upon which a
future claim may be based, against any prior owner, the seller, manufacturer or
supplier of the Aircraft or any of the other Collateral, for breach of warranty
or otherwise, and (B) all of the information contained in Annex C attached
hereto and made a part hereof, including the registration number of the
Aircraft, and the serial numbers, manufacturer and model numbers of the
Airframe, Engines and APU, are true and accurate in all respects.

SECTION 4. COVENANTS. Customer covenants and agrees that from and after the
Closing Date and so long as any of the Obligations are outstanding:

4.1 Notices; Financial Information; and Further Assurances. Customer shall, at
its sole expense:

(a) promptly give written notice to Lender of (i) the occurrence of any Default
or Event of Default; (ii) the occurrence of any Event of Loss or event of which
Customer may be aware that could become an Event of Loss; (iii) the commencement
or threat of any material litigation or proceedings affecting Customer or any
material litigation or proceedings affecting the Aircraft or any of the other
Collateral, or the ability of Customer to comply with its obligations under the
Loan Documents; and (iv) any dispute between Customer or any Interested Third
Party and any Governmental Authority or other Person that involves the Aircraft
or any of the other Collateral or that might materially interfere with the
normal business operations of Customer;

(b) furnish to Lender (i) within ninety (90) days of the close of each fiscal
year of Customer beginning with December 31, 2011, Customer’s consolidated (and,
if applicable, consolidating) balance sheet and statements of shareholders’ or
members’ equity, cash flows and operations as of the end of and for such fiscal
year all on a comparative basis with the prior fiscal year and prepared in
accordance with GAAP, certified by a recognized firm of certified public
accountants, (ii) within ninety (90) days of the close of each fiscal quarter of
Customer beginning with September 30, 2011, Customer’s quarterly consolidated
(and, if applicable, consolidating), balance sheet and statements of
shareholders’ or member’s equity, cash flows and operations as of the end of and
for such fiscal quarter, all on a comparative basis with the similar fiscal
quarter of the previous year and prepared in accordance with GAAP, certified by
the chief financial officer of Customer; provided that Customer shall be deemed
to have satisfied the financial reporting requirements herein if, within the
time frames specified in clause (b)(i) and (b)(ii), Customer files with the SEC
its Forms 10K and 10Q or makes such forms publicly available in electronic
format; and (iii) promptly, such additional financial and other information as
Lender may from time to time reasonably request; and

(c) promptly execute and deliver to Lender such further instruments, UCC, FAA
and other Applicable Aviation Authority filings (including an IDERA) and other
documents, make, cause to be made and/or consent to all registrations (including
any discharges and subordinations, or as to the prospective or actual sale of,
and any international interest in, the Engines) with the International Registry,
and take such further action, as Lender may from time to time reasonably request
in order to further carry out the intent and purpose of the Loan Documents and
to establish, protect and enforce the rights, interests, remedies and Liens
(including the first priority thereof) created, or intended to be created, in
favor of Lender thereby.

4.2 General Obligations.

(a) Customer shall (i) duly observe and conform to all requirements of
Applicable Law relating to the conduct of its business and/or the Aircraft,
(ii) remain a “citizen of the United States” within the meaning of the
Transportation Code, (iii) obtain and keep in full force and effect (A) all
rights, franchises, licenses and permits that are necessary to the proper
conduct of its business, and (B) all approvals by any Governmental Authority
required with respect to the performance of its obligations

 

2388218    3    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

under the Loan Documents and the operation of the Aircraft and its business,
(iv) cause the Aircraft to remain primarily hangared at the Primary Hangar
Location and duly registered in Customer’s name under the Transportation Code
(including, by making all necessary reports, re-registering its ownership of the
Aircraft, and taking all other actions required by Applicable Law), and (v) pay
and perform all of its obligations and liabilities when due.

(b) Customer shall (i) within thirty (30) days of any change in its presently
existing legal name or its form or state of organization, give written notice
thereof to Lender, (ii) if its presently existing state organizational
identification number changes on or at any time after the Closing Date,
immediately notify Lender thereof, and (iii) not change its presently existing
mailing, chief executive office and/or principal place of business address on or
after the Closing Date, without giving Lender thirty (30) days’ prior written
notice of the same.

4.3 Taxes.

(a) Customer shall file with all appropriate taxing authorities (i) all Federal,
state and local income tax returns that are required to be filed, except where
the failure to do so would not have a material adverse effect on the financial
condition or operations of Customer or on its ability to perform its obligations
under any of the Loan Documents, and (ii) all registrations, declarations,
returns and other documentation with respect to any personal property taxes (or
any other taxes in the nature of or imposed in lieu of property taxes) due or to
become due with respect to the Aircraft or any of the other Collateral.

(b) Customer shall (i) pay on or before the date when due all taxes as shown on
said returns and all taxes assessed, billed or otherwise payable with respect to
the Aircraft or any of the other Collateral directly to the appropriate taxing
authorities; and (ii) pay when due all license and/or registration or filing
fees, assessments, governmental charges and sales, use, property, excise,
privilege, value added and other taxes (including any related interest or
penalties) or other charges or fees now or hereafter imposed by any governmental
body or agency upon Customer or the Aircraft or any of the other Collateral,
with respect to the landing, airport use, manufacturing, ordering, shipment,
purchase, ownership, delivery, installation, leasing, chartering, operation,
possession, use or disposition of the Aircraft or any of the other Collateral,
or any interest therein (the items referred to in (i) and (ii) above being
referred to herein collectively, as “Impositions”).

4.4 No Disposition of Collateral or Liens; Title and Security Interest.

(a) Customer shall not sell, assign, enter into any Third Party Agreement
(except as expressly permitted by the terms hereof), convey, mortgage, exchange
or otherwise transfer or relinquish possession of (including by any seizure or
other taking by any foreign or domestic governmental authority) or dispose of
the Airframe, the Engines, the APU, any Part, any related associated rights,
international interests or prospective international interests, any proceeds or
any of the other Collateral, or attempt or offer to do, or suffer or permit any
of the foregoing. Customer shall be permitted, however, to deliver possession of
the Airframe, Engines, APU or any Part to another Person for testing, service,
repair, maintenance, overhaul, alteration or modification and to enter into
Permitted Third Party Agreements, in each case, if and to the extent consistent
with the provisions of the Loan Documents. Customer shall warrant and defend its
good and marketable title to the Airframe, the Engines and the other Collateral,
and the validity, perfection and first priority of Lender’s Lien in the
Collateral, against all other Liens, claims and demands whatsoever, except
Permitted Liens; and without limiting the foregoing, Customer shall (i) not
create, assume or suffer to exist any Liens on or with respect to the Airframe,
the Engines, or any of the other Collateral, or Customer’s interest therein
(other than Permitted Liens); and (ii) promptly take such action as directed by
Lender to duly discharge any such Liens (other than Permitted Liens).

 

2388218    4    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

(b) So long as no Default or Event of Default exists, Customer may enter into
and remain a party to Third Party Agreements, in each such case, subject to the
satisfaction of, and compliance by Customer and each Interested Third Party
with, all of the following throughout the term of such arrangement:

(i) each such Interested Third Party shall, if engaged by Customer as a manager,
while so engaged, have a recognized favorable reputation as a manager of
aircraft similar to the Aircraft, and be providing management services for other
aircraft owners similar to the services contemplated therein;

(ii) any operation of the Aircraft pursuant to any such Third Party Agreement
shall be limited to (A) if by Customer, any time sharing agreements (as defined
in Section 91.501(c)(1) of the FARs) complying with Part 91 of the FARs and all
other Applicable Standards, or (B) if such Third Party Agreement is a “dry
lease” by Customer, as lessor, to an Affiliate or other Interested Third Party
permitted pursuant hereto, as lessee, operation by such lessee complying with
(1) Part 91 and any other applicable provision of the FARs, and all other
Applicable Standards, and (2) the provisions hereof and of the other Loan
Documents pertinent to the operation of the Aircraft (whether by Customer or any
permitted Interested Third Party);

(iii) the related Third Party Agreement shall (A) be and remain, subject and
subordinate to Lender’s Lien in and with respect to the Collateral, and Lender’s
rights and remedies under the Loan Documents (and such subordination shall be
expressly acknowledged therein), (B) not convey any Lien on, or other property
interest in or against the Airframe, the Engines or any of the other Collateral,
except for a Permitted Lien (but, without giving effect to clause (a) of the
definition of such term), (C) not permit any further disposition of or Lien
(other than a Permitted Lien) against the Aircraft or any of the other
Collateral by any of the Interested Parties thereto or any other Person, or any
change in registration or unpermitted change in hangaring of the Aircraft,
(D) not contain provisions that are inconsistent with the provisions of any of
the Loan Documents or cause Customer to breach any of its representations,
warranties or agreements under any of the Loan Documents, (E) be in conformity
with all requirements of the FARs and other Applicable Laws, and (F) otherwise
conform to any Operating Consent required by Lender with respect thereto.

(iv) Customer shall have given Lender at least thirty (30) Business Days’ prior
written notice of its intention to enter into a Third Party Agreement with
respect to which Customer shall be relinquishing possession or control of the
Airframe or Engines (unless such Third Party Agreement is specified on Annex B
hereto), and no later than the effective date thereof, Customer shall comply
with, and at all times thereafter remain in compliance with, any related
requirements by Lender, including (1) entering into, and causing any related
Interested Third Parties to enter into, an Operating Consent, (2) causing Lender
to be covered by the Required Coverages (which, for the purposes hereof, may
include insurance coverages obtained and maintained by an Interested Third
Party, conforming to the insurance requirements herein and in any of the other
Loan Documents), and (3) entering into or delivering, or causing to be entered
into and delivered, all such other documents, filings and assurances, making or
causing to be made such filings and registrations, and taking or causing to be
taken all such other actions, in each case as may be required by Lender, and
(4) paying or reimbursing Lender for any related costs or expenses;

(v) Lender shall have the right, but not the obligation, to (A) require
reasonable evidence that any Interested Third Party satisfies the requirements
provided herein, and (B) review any such Third Party Agreement, as from time to
time supplemented and amended, to determine its conformity with the provisions
hereof, but without assuming any responsibility with respect thereto; and

(vi) Customer shall neither make, nor permit to be made, any filing or
registration with respect to any Permitted Third Party Agreement, unless so
directed by Lender pursuant to Section 5.2 hereof or otherwise.

(c) With respect to any Third Party Agreements complying with all of the
provisions of Section 4.4(b) hereof (each a “Permitted Third Party Agreement”),
although certain of the duties and obligations of Customer under the Loan
Documents may be performed by one or more of the Interested Third Parties,
(i) no such Permitted Third Party Agreement shall reduce any of Customer’s
obligations, or Lender’s rights, under any of the Loan Documents, (ii) all of
Customer’s obligations under the Loan Documents shall be and remain primary and
continue in full force and effect as the obligations of a principal and not of a
guarantor or surety, and (iii) Lender is not waiving the right to require full
and timely

 

2388218    5    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

performance of any such obligations in strict accordance with the provisions
hereof and of the other Loan Documents. By way of clarification and not
limitation, with respect to any provisions of this Agreement or any of the other
Loan Documents requiring Customer to take or refrain from taking an action
relating to the Aircraft or any of the other Collateral, such provision may also
be read to mean that Customer shall cause the same to be done in accordance
therewith, if at that time the Aircraft or such other Collateral is in the
possession or control of an Interested Third Party pursuant to a Permitted Third
Party Agreement.

4.5 Use of Aircraft; Maintenance; Modifications; Security.

(a) Customer shall operate the Aircraft under and in compliance with Part 91,
any other applicable provision of the FARs and all other Applicable Standards.
Customer shall not operate or permit the Aircraft to be operated for air taxi
operations or otherwise under Part 135 of the FARs. Unless otherwise expressly
permitted hereunder, (ii) Customer shall at all times have, and maintain,
“operational control” of the Aircraft (as such term is then interpreted by the
FAA or such other applicable Governmental Authority), and no other Person shall
operate the Aircraft. The Aircraft at all times will be operated by duly
qualified pilots having satisfied all requirements established and specified by
the FAA, the TSA, any other applicable Governmental Authority and the Required
Coverages.

(b) Customer may fly the Aircraft temporarily to any country in the world,
provided that the Aircraft (i) shall at all times be based at the Primary Hangar
Location; and (ii) shall not be flown, operated, used or located in, to or over
any such country or area (temporarily or otherwise) (A) that is excluded from
the Required Coverages (or specifically not covered by the Required Coverages),
(B) with which the United States of America does not maintain favorable
diplomatic relations (which as of the date hereof is any country or jurisdiction
listed and starred with an “*” on the list maintained by the U.S. Department of
State, at http://www.state.gov/s/inr/rls/4250.htm), or (C) in violation of any
of the Loan Documents or any Applicable Standards. Customer shall adopt,
implement and comply with all security measures required by any Applicable Law
or by any Required Coverages, or that are necessary or appropriate for the
proper protection of the Aircraft (whether on the ground or in flight) against
theft, vandalism, hijacking, destruction, bombing, terrorism or similar acts.

(c) Customer agrees that, with respect to the Airframe, the Engines, the APU and
each Part, Customer shall, at its own expense, (i) maintain, inspect, service,
repair, overhaul and test the same in accordance with Applicable Standards;
(ii) make any alterations or modifications that may at any time be required to
comply with Applicable Standards, and to cause the Aircraft to remain airworthy;
(iii) furnish all required parts, replacements, mechanisms, devices and
servicing so that the condition and operating efficiency thereof will at all
times be no less than its condition and operating efficiency as and when
delivered to Customer, ordinary wear and tear from proper use alone excepted;
(iv) promptly replace all Parts (A) that become worn out, lost, stolen, taken,
destroyed, damaged beyond repair or permanently rendered or declared unfit for
use for any reason whatsoever, or (B) if not previously replaced pursuant to
clause (A), as and when required by any Applicable Standards, including any
applicable life limits; and (v) maintain (in English) all Records in accordance
with Applicable Standards. All maintenance procedures shall be performed by
properly trained, licensed, and certified maintenance sources and personnel
utilizing replacement parts approved by the FAA and the manufacturer of (as
applicable) the Airframe, the Engines, the APU or any Part. Without limiting the
foregoing, Customer shall comply with all mandatory service bulletins and
airworthiness directives by causing compliance to such bulletins and/or
directives to be completed through corrective modification in lieu of operating
manual restrictions.

(d) Customer shall not make or authorize any improvement, change, addition or
alteration to the Aircraft that will impair the originally intended function or
use of the Aircraft, diminish the value of the Aircraft as it existed
immediately prior thereto, or violate any Applicable Standard. All repairs,
parts, replacements, mechanisms and devices added by Customer or on its behalf
shall immediately, without further act, become part of the Aircraft and subject
to the Lender’s Lien granted under this Agreement.

 

2388218    6    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

4.6 Insurance.

(a) Customer shall maintain at all times, at its sole cost and expense, with
insurers of recognized reputation and responsibility satisfactory to Lender (but
in no event having an A.M. Best or comparable agency rating of less than “A-”):

(i) (A) comprehensive aircraft liability insurance against bodily injury or
property damage claims including, without limitation, contractual liability,
premises liability, death and property damage liability, public and passenger
legal liability coverage, and sudden accident pollution coverage, in an amount
not less than $150,000,000.00, and (B) personal injury liability in an amount
not less than $25,000,000.00; but, in no event shall the amounts of coverage
required by sub-clauses (A) and (B) be less than the coverage amounts as may
then be required by Applicable Law;

(ii) “all-risk” ground, taxiing, and flight hull insurance on an agreed-value
basis, covering the Aircraft, provided that such insurance shall at all times be
in an amount not less than the greater of (1) the full replacement value of the
Aircraft (as determined by Lender), or (2) the unpaid principal amount of the
Note (each such amount re-determined as of each anniversary of the Closing Date
for the next succeeding year throughout the term of this Agreement); and

(iii) war risk and allied perils (including confiscation, appropriation,
expropriation, terrorism and hijacking insurance) in the amounts required in
paragraphs (i) and (ii), as applicable.

(b) Any policies of insurance carried in accordance with this Section 4.6 and
any policies taken out in substitution or replacement of any such policies shall
(i) be endorsed to name Lender as an additional insured as its interests may
appear (but without responsibility for premiums), (ii) provide, with respect to
insurance carried in accordance with Section 4.6(a)(ii) or (a)(iii) above, that
any amount payable thereunder shall be paid directly to Lender as sole loss
payee and not to Lender and Customer jointly, (iii) provide for thirty
(30) days’ (seven (7) days’ in the case of war, hijacking and allied perils)
prior written notice by such insurer of cancellation, material change, or
non-renewal, (iv) include a severability of interest clause providing that such
policy shall operate in the same manner as if there were a separate policy
covering each insured, (v) waive any right of set-off against Lender, and any
rights of subrogation against Lender, (vi) provide that in respect of the
interests of Lender in such policies, that the insurance shall not be
invalidated by any action or inaction of Customer or any other Person operating
or in possession of the Aircraft, regardless of any breach or violation of any
warranties, declarations or conditions contained in such policies by or binding
upon Customer or any other Person operating or in possession of the Aircraft,
and (vii) be primary, not subject to any co-insurance clause and shall be
without right of contribution from any other insurance.

(c) Customer shall not self-insure (by deductible, premium adjustment, or risk
retention arrangement of any kind) with respect to any of the risks required to
be insured pursuant to this Section 4.6. Customer shall obtain and maintain such
other insurance coverages, or cause adjustments to be made to the scope, amount
or other aspects of the existing insurance coverages, promptly upon Lender’s
request, as and when Lender deems such additional insurance coverages or
modifications to be appropriate in light of any changes in Applicable Law,
prudent industry practices, the insurance market, Customer’s anticipated use of
the Aircraft or other pertinent circumstances. All of the coverages required
herein shall be in full force and effect worldwide throughout any geographical
areas to, in or over which the Aircraft is operated. All insurance proceeds
payable under the requisite policies shall be payable in U.S. Dollars.

(d) At least ten (10) days prior to the policy expiration date for any insurance
coverage required by this Section 4.6, Customer shall furnish to Lender evidence
(having the form and substance consistent with Section 1(e) of the Closing Terms
Addendum) of the renewal or replacement of such coverage, complying with the
terms hereof, for a twelve (12) month or greater period commencing from and
after such expiration date.

 

2388218    7    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

4.7 Event of Loss; Loaner Engines.

(a) Upon the occurrence of any Event of Loss with respect to the Aircraft and/or
the Airframe, Customer shall notify Lender of any such Event of Loss within five
(5) days of the date thereof. Customer shall pay the then Outstanding Balance
promptly upon its receipt of insurance proceeds relating to such Event of Loss,
but in no event later than sixty (60) days after the occurrence of such Event of
Loss (irrespective as to whether any or all of such proceeds have been
received). Upon Lender’s receipt in good and indefeasible funds of all of the
amounts required to be paid pursuant to the preceding sentence (whether by
applying Customer’s payment of such amounts, or any such insurance proceeds, or
both) the Aircraft shall be released from the Lender’s Lien, and Lender shall
remit to Customer any such insurance proceeds so received by Lender, to the
extent then remaining.

(b) Upon an Event of Loss with respect to an Engine or APU (as applicable, a
“Lost Item”) under circumstances in which there has not occurred an Event of
Loss with respect to the Airframe, Customer shall, within thirty (30) days after
the occurrence of such Event of Loss, replace such Lost Item, with a Permitted
Replacement. A “Permitted Replacement” shall be an engine or auxiliary power
unit (i) of the same make and model number as the Lost Item, (ii) free and clear
of all Liens, and (iii) having a value, utility and useful life at least equal
to, and be in as good an operating condition as, the Lost Item, assuming such
Lost Item was in the condition and repair required by the terms hereof
immediately prior to the occurrence of such Event of Loss. Customer, at its own
cost and expense, shall (i) furnish Lender with such documents to evidence such
conveyance, (ii) cause the Permitted Replacement to be subject to the Lender’s
Lien under this Agreement, and (iii) take such other actions as may be required
by Lender to cause the Lender’s Lien therein to be validly created, perfected
and have first priority, including as evidenced on the Registry, the
International Registry, and any other recording office. Each such Permitted
Replacement shall, after such conveyance, be deemed an “Engine” or “APU” (as
defined herein), as applicable, and shall be deemed part of the same Aircraft as
was the Lost Item replaced thereby.

(c) In the event an Engine is damaged and is being repaired, or is being
inspected or overhauled, Customer, at its option, may temporarily substitute
another engine during the period of such repair or overhaul, so long as such
engine is of the same make and model as the Engine being repaired or overhauled,
is free and clear of any Lien that might impair Lender’s rights or interests in
the Airframe and is maintained in accordance herewith (any such substitute
engine being hereinafter referred to as a “Loaner Engine”). Customer shall
(i) cause such Loaner Engine to be installed and removed, as applicable, by a
maintenance facility certified by the FAA and manufacturer with respect to the
Aircraft, and (ii) cause the repaired or overhauled original Engine to be
reinstalled on the Airframe promptly upon completion of the repair or overhaul,
but in no event later than the earlier of one hundred twenty (120) days after
removal or the occurrence of an Event of Default.

(d) So long as no Default or Event of Default then exists and no Event of Loss
with respect to the Airframe has occurred, any loss or damage proceeds of the
Required Coverages received by Lender shall be released by Lender to Customer to
reimburse Customer for paying the costs actually incurred with respect to
repairs made to the Aircraft so as to restore it to the condition required by
this Agreement, or for the purchase of a Permitted Replacement pursuant to
Section 4.7(b) above, or shall be disbursed by Lender as otherwise required by
this Agreement.

4.8 Aircraft Registration. Customer shall remain solely responsible pursuant to
the applicable provisions of this Agreement to cause the Aircraft to be
effectively and validly registered in Customer’s name on the Registry, and the
U.S. registration number then currently assigned to the Aircraft to remain
authorized for use by Customer on the Aircraft, in each case, accordance with
the Registration Requirements; and without limiting the foregoing or any other
provision of this Agreement, Customer shall:

(a) cause the Registration Certificate to be maintained within the Aircraft and
cause the U.S. registration number then currently assigned to the Aircraft to
remain authorized for use by Customer on the Aircraft; including by
(A) notifying Lender immediately of any event or circumstance with respect to

 

2388218    8    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

which the Registration Requirements require further action by Customer, the
Registry or any other Governmental Authority or other Person, (B) immediately
upon receipt, placing the original, replacement or renewal Registration
Certificate on the Aircraft prior to the expiration or other invalidation of any
previously issued Registration Certificate (whether the certificate or any other
document constituting the Registration Certificate as defined herein) under the
Registration Requirements, and (C) complying with any and all of the other
Registration Requirements relating to such Registration Certificate, and to the
Registration Certificate replaced thereby (including any of the same relating to
the destruction or return thereof, as the case may be); and

(b) upon the occurrence, and at all times thereafter, of any Defective
Registration (and without waiving Customer’s responsibility to avoid such
circumstance), if the operation of the Aircraft is no longer authorized by the
Registration Requirements, Customer shall (A) neither operate nor permit or
suffer the operation of the Aircraft without a currently effective and otherwise
valid Registration Certificate (and shall cause the pilots to be made aware of
the Defective Registration), and otherwise comply with the FARs and other
Applicable Laws relating to such Defective Registration, (B) ground and store
the Aircraft in a manner reasonably acceptable to Lender, and (C) inform the
insurer or insurers thereof and obtain and maintain adjustments to the Required
Coverages that may be necessary or desirable to Lender so as to reflect any
changes in the insurable risks relating to any Defective Registration.

4.9 IOM Registration Option. Lender agrees that the Aircraft may be
de-registered from the Registry and re-registered on the Isle of Man Aircraft
Registry under the laws of the Isle of Man, provided that (a) Lender receives at
least thirty (30) days’ prior written notice of such proposed re-registration;
(b) no Default or Event of Default exists at the time of such de-registration
and re-registration or occurs as a result of such re-registration; (c) Lender’s
Lien in the Aircraft is duly registered or recorded under the laws of the Isle
of Man so that Lender has a legal, valid, perfected, first priority mortgage,
charge and Lien on the Collateral; (d) Customer either transfers title to the
Aircraft to an Affiliate qualified to hold ownership in an aircraft registered
in the Isle of Man or the Aircraft is chartered by demise to an Affiliate so
qualified; (e) Customer promptly executes and delivers, or causes to be executed
and delivered, to Lender and Aviation Counsel such documents, instruments and
Applicable Aviation Authority filings, and makes or causes to be made and/or
consents to, or causes to be consented to, all registrations with the
International Registry, and takes, or causes to be take, such further action, as
Lender may from time to time reasonably request, in order to further carry out
the intent and purpose of the Loan Documents and to establish, protect and
enforce the rights, interests, remedies and Liens (including the first priority
thereof) created, or intended to be created, in favor of Lender thereby; (f) all
Required Coverages shall be in full force and effect before, at the time of, and
after such change in registration; and (g) Customer pays upon demand all fees,
costs, expenses, Impositions and other charges incurred in connection with such
de-registration and re-registration and the creation, perfection, preservation
and protection of the Collateral and Lender’s Lien therein, including, without
limitation, (i) all expenses and costs of Lender (including, but not limited to,
attorneys’ fees and expenses and Isle of Man counsel), and (ii) any filing,
de-registration, registration or recordation fees, expenses, Impositions and
other charges.

SECTION 5. SECURITY INTEREST; POWER OF ATTORNEY; INSPECTION.

5.1 Grant of Security Interest. As collateral security for the prompt and
complete payment and performance as and when due of all of the Obligations and
in order to induce Lender to enter into this Agreement and make the Loan to
Customer in accordance with the terms hereof, Customer hereby grants, pledges
and assigns to Lender a first priority security interest, collateral assignment,
international interest, prospective international interest, security assignment,
prospective security assignment and Lien, in, against, under and with respect to
(the “Lender’s Lien”) all of Customer’s right, title and interest in, to and
under all of the following collateral, whether now existing or hereafter
acquired (collectively, the “Collateral”): (i) the Aircraft, including the
Airframe, the Engines, the APU and the Records, and the Parts; (ii) any and all
present and future Third Party Agreements; (iii) any and all other associated
rights secured by or associated with the Airframe and/or the Engines, together
with any related international interests and prospective international
interests; (iv) any collateral described in the other Loan Documents (including
in any Operating Consent); and (v) all proceeds of the foregoing. By way of
clarification and not limitation, the foregoing grant of the Lender’s Lien shall
include, as applicable (and in each case,

 

2388218    9    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

being validly registered and having first priority), an international interest
in the Airframe and in each Engine. Notwithstanding the foregoing, (i) Customer
shall not enter into any Third Party Agreement that is not a Permitted Third
Party Agreement, and (ii) Lender is not assuming, nor shall it be responsible
for, any obligations, liabilities or duties of any kind whatsoever of Customer
(and/or of any other Person) relating to the Collateral. Customer shall perform
and procure performance in accordance with any Third Party Agreement or other
agreement or instrument giving rise to any associated rights that are or may
become subjected to the Lender’s Lien.

5.2 UCCs, Registrations, Etc.; Lender as Attorney-in-Fact. Customer hereby
irrevocably:

(a) authorizes Lender to prepare and file any UCC financing statements,
amendments, continuations, terminations, assignments and other filings, or take
such other actions for the purpose of perfecting, affording first and exclusive
priority to or otherwise relating to the Lender’s Lien under this Agreement or
the other Loan Documents;

(b) consents to, and authorizes its professional user entity to consent to, the
registration of each Registerable Interest requested by Lender or its Assignee,
or otherwise required by the provisions of this Agreement or any of the other
Loan Documents, including any subordination, amendment, assignment, discharge or
undertaking permitted by the Cape Town Convention with respect thereto; and

(c) constitutes and appoints Lender (including any Person acting on Lender’s
behalf), as its true and lawful attorney-in-fact with full power and authority
in the place and stead of Customer and in the name of Customer or in its own
name, for the purpose of carrying out the terms of this Agreement; which
authority shall include the following undertakings that may be exercisable by
Lender in its sole discretion at any time, and from time to time, if an Event of
Default is then existing: (i) in Customer’s name, file and/or record, such
further instruments, filings and other documents, make, cause to be made and/or
consent to all registrations with the International Registry, and take such
further action, to establish and protect Lender’s rights, interests and remedies
created, or intended to be created, pursuant to the Loan Documents; (ii) endorse
Customer’s name on any checks, notes, drafts or any other payments or
instruments, or set off, apply, or take such other actions with respect to any
funds relating to the Collateral that come into Lender’s possession or control;
and (iii) to settle, adjust, receive payment and make claim or proof of loss,
and take such other actions relating to the Required Coverages. This appointment
is coupled with an interest, is irrevocable and shall terminate only upon
indefeasible payment and performance in full of all of the Obligations. The
powers conferred on Lender hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Lender shall be accountable only for amounts that it actually receives in good
and indefeasible funds as a result of the exercise of such powers, and neither
it nor any of its officers, directors, employees or agents shall be responsible
to Customer for any act or failure to act. Without limiting the foregoing,
Customer agrees that within five (5) Business Days of Lender’s request, Customer
shall enter into an irrevocable power-of-attorney authorizing Aviation Counsel
or Lender’s other designee as Customer’s professional user entity and
administrator for the purpose of discharging any Registerable Interests as and
when directed to do so by Lender in connection with its exercise of its rights
and remedies under the Loan Documents.

5.3 Inspection. Lender or its authorized representatives shall have the right,
but not the duty, to inspect the Aircraft, any part thereof and/or the Records,
at its own cost, at any reasonable time and from time to time, wherever located,
upon reasonable prior notice to Customer; except that so long as a Default or an
Event of Default exists, such inspection may be conducted at any time without
prior notice and at Customer’s sole expense, and it shall pay Lender promptly
upon demand any inspection costs incurred by Lender. Upon the request of Lender,
Customer shall promptly confirm to Lender the location of the Aircraft or any of
the other Collateral.

SECTION 6. EVENTS OF DEFAULT. The term “Event of Default”, wherever used herein,
shall mean:

(a) Customer shall fail to pay any Obligation within ten (10) days after the
same shall become due and payable (whether at the stated maturity, by
acceleration, upon demand or otherwise); or

 

2388218    10    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

(b) (i) Customer shall default in the payment or performance of any
indebtedness, liability or obligation to Lender or any Affiliate of Lender under
any note, security agreement, lease, title retention or conditional sales
agreement or any other instrument or agreement; or (ii) Customer shall be in
default in any payment or other obligation to any Person other than Lender or
its Affiliates, the amount of which, whether accelerated or otherwise, is in
excess of $2,500,000.00, and any applicable grace period with respect thereto
has expired; or

(c) (i) any of the Required Coverages are not kept in full force and effect or a
breach or violation shall exist with respect to any provisions thereof; or the
Aircraft is operated in a manner, at a time or in or over or located at a place
with respect to which such Required Coverages shall not be in effect;
(ii) Customer shall fail to cause the Airframe or the Engines to be used,
operated, maintained or otherwise kept in a condition so as to be in compliance
with all Applicable Laws; or (iii) Customer shall fail to comply with any
provision of any of the Loan Documents restricting Liens and other dispositions
relating to either the Collateral or any rights or obligations under any of the
Transaction Documents (including Section 4.4 hereof), or (iv) the occurrence of
any Defective Registration; or

(d) (i) any representation or warranty made by Customer in any of the Loan
Documents or in any related agreement, document or certificate shall prove to
have been incorrect, misleading, or inaccurate in any material respect when made
or given (or, if a continuing representation or warranty, at any time); or
(ii) Customer shall fail to (A) perform or observe any other agreement (other
than those specifically referred to in this Section 6) required to be performed
or observed by it under this Agreement or in any of the other Loan Documents,
and such failure shall continue uncured for thirty (30) days after the earlier
of written notice thereof from Lender to Customer or Customer’s actual knowledge
thereof (but such notice and cure period will not be applicable unless such
breach is curable by practical means within such notice period) or (B) notify
Lender of any Default or Event of Default within ten (10) Business Days of its
occurrence; or

(e) Customer shall (A) generally fail to pay its debts as they became due, admit
its inability to pay its debts or obligations generally as they fall due, or
shall file a voluntary petition in bankruptcy or a voluntary petition or an
answer seeking reorganization in a proceeding under any bankruptcy laws or other
insolvency laws, or an answer admitting the material allegations of such a
petition filed against Customer in any such proceeding; or (B) by voluntary
petition, answer or consent, seek relief under the provisions of any other
bankruptcy or other insolvency or similar law providing for the reorganization
or liquidation of corporations, or providing for an assignment for the benefit
of creditors, or providing for an agreement, composition, extension or
adjustment with its creditors; or (ii) a petition against Customer in a
proceeding under applicable bankruptcy laws or other insolvency laws, as now or
hereafter in effect, shall be filed and shall not be withdrawn or dismissed
within sixty (60) days thereafter, or if, under the provisions of any law
providing for reorganization or liquidation of business entities that may apply
to Customer, any court of competent jurisdiction shall assume jurisdiction,
custody or control of Customer or of any substantial part of its property and
such jurisdiction, custody or control shall remain in force unrelinquished,
unstayed or unterminated for a period of sixty (60) days after the filing date;
or

(f) (i) there is a material adverse change in the business, operations or
financial condition of Customer or in Customer’s ability to comply with the Loan
Documents since June 30, 2011, as determined by Lender, in its sole discretion
and in good faith; or (ii) the occurrence of any of the following events with
respect to Customer: (A) it enters into any transaction of merger, consolidation
or reorganization, unless Customer is the surviving entity; (B) it ceases to do
business as a going concern, liquidates, or dissolves, or sells, transfers or
otherwise disposes of all or substantially all of its assets or properties (in
one or more transactions); (C) it becomes the subject of, or engages in, a
leveraged buy out; (D) it changes the form of organization of its business; or
(E) any change so that it is no longer subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended, or no longer registered under
Section 12 of the Securities Act of 1933, as amended; or

(g) (i) the conviction of or guilty plea by Customer with respect to any
criminal act constituting a felony, (ii) any repudiation by Customer of its
obligation for the payment or performance of the Obligations, or (iii) any
allegation or judicial determination that any of the Loan Documents is
unenforceable in any material respect; or

 

2388218    11    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

(h) any event or condition constituting a breach or other default under any
Operating Consent.

SECTION 7. REMEDIES.

7.1 Acceleration; Termination of Commitment. If any Event of Default shall
occur, Lender, in its sole discretion, may (a) declare the Obligations to be
immediately due and payable, and upon such declaration, the Obligations
(including, without limitation, the Outstanding Balance), shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived, anything contained herein
or in the other Loan Documents to the contrary notwithstanding, (b) terminate
any then outstanding commitment whether to Customer or any Affiliate of Customer
to make the Loan or any advance thereof, or any other financial accommodations,
whether related to the Loan or otherwise, and/or (c) pursue and enforce any of
Lender’s rights and remedies under this Section 7; provided, however, if an
Event of Default specified in Section 6(e) above shall occur, the Obligations
shall become immediately due and payable, all such commitments shall terminate,
and Lender shall have all such other rights and remedies contemplated in the
preceding clauses (a), (b) and (c), automatically, and without any notice or
other action by Lender.

7.2 Additional Remedies. If an Event of Default occurs, in addition to all other
rights and remedies granted to it in this Agreement and in the other Loan
Documents, Lender may exercise all rights and remedies of a secured party under
the UCC or as a creditor, chargee or security assignee under the Cape Town
Convention (including any and all remedies thereunder requiring agreement by
Customer), or otherwise available to Lender under any other Applicable Law.
Without limiting the generality of the foregoing, Customer agrees that upon the
occurrence of an Event of Default, Lender, without demand or notice of any kind
(except as specified below) to or upon Customer or any other Person, in its sole
discretion, may exercise any one or more of the following remedies:

(a) (i) enter the premises where the Aircraft, the Engines, or any other
Collateral is located, take immediate possession of, remove (or disable in
place), or otherwise take control or custody of the Airframe, the Engines or any
other Collateral (whether or not then attached to the Airframe) by self-help,
summary proceedings or otherwise without liability, (ii) preserve the Airframe,
the Engines or the other Collateral, and their respective value (but without any
obligation to do so), and immobilize or keep idle the Airframe or Engines,
and/or (iii) use Customer’s premises for storage without liability; and Customer
shall, at Lender’s request, assemble the Collateral and make it available to
Lender at such places as Lender shall reasonably select, whether at Customer’s
premises or elsewhere;

(b) (i) terminate the right of any Interested Third Party and any other Person
to use, possess or control the Airframe, the Engines or any of the other
Collateral, including under any Permitted Third Party Agreement or other Third
Party Agreement, without regard as to the existence of any event of default
thereunder, (ii) recover from Customer, any Interested Third Party and any other
Person, and/or cause Customer, any Interested Third Party and any other Person
to relinquish possession and return, the Airframe, the Engines and any other
Collateral pursuant to this Section 7, and/or (iii) exercise any and all other
remedies under any Operating Consents in Customer’s stead, to the extent
provided for under, or otherwise available to Customer in connection with any
related Permitted Third Party Agreement or such other Third Party Agreement;

(c) (i) manage, sell, lease, assign or otherwise dispose of the Airframe, the
Engines or any other Collateral, in whole or in part, whether or not in Lender’s
possession, in one or more parcels or transactions, at public or private sale or
sales, with or without notice to Customer (except as required by Applicable Law,
and in furtherance thereof, Lender agrees that it shall give Customer no less
than ten (10) working days’ prior notice of any proposed sale or lease of the
Airframe or Engines, which Customer acknowledges as constituting “reasonable
prior notice” for the purposes of the Cape Town Convention) at such prices as
Lender may deem best, and/or (ii) purchase the Collateral, in whole or in part,
upon any public sale or sales, and to the extent permitted by Applicable Law
upon any private sale or sales, free of any right or equity of redemption in
Customer, which right or equity of redemption is hereby expressly released;

 

2388218    12    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

(d) (i) collect, receive, appropriate and realize upon the Collateral, or any
part thereof, including by applying any deposit or other cash collateral, or
collecting or receiving, appropriating and realizing upon any income, profits or
other proceeds arising from the management or use of the Airframe, the Engines
or any of the other Collateral, and applying the same (after deducting all
taxes, costs, expenses and other reductions of every kind incurred in connection
therewith) to the payment in whole or in part of the Obligations, in such order
and manner as Lender may elect; and (ii) after making such application,
(A) remitting to Customer or to such other Person any excess then remaining, as
and to the extent Lender is required by Applicable Law to make such remittance
and (B) demanding, collecting and receiving from Customer any deficiency then
remaining (and Customer shall remain liable for, and pay upon demand, the full
amount of any such deficiency);

(e) (i) demand and obtain from any court speedy relief pending final
determination available at law (including, possession, control, custody or
immobilization of the Airframe and Engines, or preservation of the Airframe and
the Engines and their respective value), (ii) procure the deregistration and/or
export and physical transfer of the Airframe from the territory in which it is
then situated (including pursuant to an IDERA, if any, executed by Customer),
and/or (iii) otherwise proceed at law or in equity, to enforce specifically
Customer’s performance or to recover damages; and/or

(f) exercise any and all other rights and remedies under or with respect to the
Loan Documents or Applicable Law, including the Cape Town Convention and the
UCC.

7.3 No Waiver: Cumulative Remedies. No right or remedy is exclusive. Customer
hereby acknowledges that none of the provisions of this Section 7, including any
remedies set forth or referenced herein, is “manifestly unreasonable” for the
purposes of the Cape Town Convention. Each may be used successively and
cumulatively and in addition to any other right or remedy referred to above or
otherwise available to Lender at law or in equity, but in no event shall Lender
be entitled to recover any amount in excess of the maximum amount recoverable
under Applicable Law with respect to any Event of Default. No express or implied
waiver by Lender of any Default or Event of Default hereunder shall in any way
be, or be construed to be, a waiver of any future or subsequent Default or Event
of Default. The failure or delay of Lender in exercising any rights granted it
hereunder upon the occurrence of any of the contingencies set forth herein shall
not constitute a waiver of any such right upon the continuation or reoccurrence
of any such contingencies or similar contingencies, and any single or partial
exercise of any particular right by Lender shall not exhaust the same or
constitute a waiver of any other right provided for or otherwise referred to
herein. After the occurrence of any Default or Event of Default, the acceptance
by Lender of any payment or performance of any of the Obligations, including the
payment of any installment of principal and/or interest or of any other sum
owing hereunder or under the other Loan Documents shall not constitute a waiver
of such Default or Event of Default, regardless of Lender’s knowledge or lack of
knowledge thereof at the time of acceptance of any such payment or performance
and shall not constitute a reinstatement of any of the Loan Documents, unless
Lender shall have agreed in writing to reinstate the same and waive the Default
or Event of Default. To the extent permitted by Applicable Law, Customer waives
any rights now or hereafter conferred thereby, that (a) limit or modify any of
Lender’s rights or remedies under this Agreement or any of the other Loan
Documents, including, without limitation, the provisions of Article 13(2) of the
Convention, or (b) would otherwise entitle Customer to (i) receive notices or
demands as a condition to Lender’s exercise of any rights or remedies, except as
expressly required above or (ii) make claims, damages and demands against Lender
arising out of the repossession, retention, sale or other disposition of the
Collateral.

SECTION 8. MISCELLANEOUS.

8.1 Notices. All communications and notices provided for herein shall be in
writing and shall be deemed to have been duly given or made (i) upon hand
delivery, or (ii) upon delivery by an overnight delivery service, or (iii) two
(2) Business Days after being deposited in the U.S. mail, return receipt
requested, first class postage prepaid, and addressed to Lender or Customer at
their respective

 

2388218    13    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

addresses set forth under their signatures hereto or such other address as
either party may hereafter designate by written notice to the other, or
(iv) when sent by telecopy (with customary confirmation of receipt of such
telecopy) on the Business Day when sent or upon the next Business Day if sent on
other than a Business Day.

8.2 Expenses and Fees; Indemnity; Performance of Customer’s Obligations.

(a) On the Closing Date, Customer shall pay to Lender the Origination Fee set
forth in Annex B hereto in good and immediately available funds. Customer shall
also pay to Lender upon demand all fees, costs and expenses incurred by or on
behalf of Lender at any time in connection with (i) the negotiation,
preparation, execution, delivery and enforcement of the Loan Documents and the
collection of the Obligations (both before and after the occurrence of a Default
or Event of Default), (ii) the creation, preservation and protection of the
Collateral and the perfection, first priority and enforcement of Lender’s Lien,
or (iii) Customer’s exercise of any right granted under, or any amendment or
other modification to any of, the Loan Documents. Such fees, costs and expenses
shall include, without limitation, appraisal and inspection fees, the fees and
expenses of Aviation Counsel and of Lender’s counsel, consultants and brokers,
UCC, FAA, International Registry and other applicable title, interest and lien
searches, and costs and expenses relating to recovery, repossession, storage,
insurance, transportation, repair, refurbishment, advertising, sale and other
disposition of the Aircraft or any of the other Collateral. Customer shall also
pay all fees (including license, filing and registration fees), Impositions and
other charges of whatever kind or nature that may be payable or determined to be
payable in connection with (A) the execution, delivery, recording or performance
of this Agreement or any of the other Loan Documents, or any modification
thereof, and (B) the filings, registrations and other undertakings relating
thereto.

(b) Customer hereby further agrees, whether or not the transactions contemplated
by this Agreement shall be consummated, to pay, indemnify, and hold Lender and
its Affiliates and all of Lender’s and such Affiliates’ respective directors,
shareholders, members, officers, employees, agents, predecessors,
attorneys-in-fact, lawyers, successors and assigns (collectively, the
“Indemnified Parties”) harmless, on a net after-tax basis, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, out of pocket costs, attorneys’ fees, expenses or
disbursements of any kind or nature whatsoever (“Claims”) arising with respect
to or in connection with (i) the Airframe, Engines, APU or any Parts, or any of
the other Collateral, including (whether by or through Customer, any Interested
Third Party, or any other Person), the manufacture, inspection, ownership,
re-registration, lease, sublease, management, pooling, interchange, time
sharing, chartering, possession, use, operation, maintenance, security,
condition (whether prior to, upon or after delivery or acceptance of any of the
same), repossession, storage, sale or other disposition of any of the same, or
any accident in connection therewith, including Claims involving or alleging
environmental damage, criminal acts, hijacking, acts of terrorism or similar
acts, product liability or strict or absolute liability in tort, latent and
other defects (whether or not discoverable) and for any other risk or matter,
including any of the same that result in injuries, death, destruction, or other
harm or loss to persons or property, or (ii) any of the Loan Documents, Third
Party Agreements or other Transaction Documents, or the performance, breach
(including any Default or Event of Default) or enforcement of any of the terms
hereof or thereof, provided, that Customer shall have no obligation to indemnify
an Indemnified Party with respect to Claims directly arising from the gross
negligence or willful misconduct of such Indemnified Party (unless if imputed by
Applicable Law). If any Claim is made against any Indemnified Party, the party
receiving notice or otherwise becoming aware of such Claim shall promptly notify
the other, but the failure of the party having knowledge of a Claim to so notify
the other party shall not relieve Customer of any obligation hereunder.

(c) If Customer fails to perform or comply with any of its agreements contained
herein or in the other Loan Documents, including, without limitation, its
obligations to keep the Collateral free of Liens (other than the Permitted
Liens), comply with Applicable Standards, or obtain the Required Coverages,
Lender shall have the right, but shall not be obligated, to effect such
performance or compliance, with such agreement. Any expenses of Lender incurred
in connection with effecting such performance or compliance, together with
interest thereon at the default rate of interest provided for in the Note from
the date incurred until reimbursed, shall be payable by Customer to Lender
promptly on demand and until such payment shall constitute part of the
Obligations secured hereby. Any such action shall not be a cure or waiver of any
Default or Event of Default hereunder.

 

2388218    14    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

8.3 Entire Agreement; Modifications. This Agreement and the other Loan Documents
constitute the entire understanding and agreement of the parties hereto with
respect to the matters contained herein and therein, and shall completely and
fully supersede all other prior agreements (including any proposal letter,
commitment letter, and/or term sheet), both written and oral, between Lender and
Customer relating to the Obligations. Neither this Agreement, nor any terms
hereof, may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against which enforcement of a change,
waiver, discharge or termination is sought.

8.4 Construction of this Agreement and Related Matters. All representations and
warranties made in this Agreement and in the other Loan Documents shall survive
the execution and delivery of this Agreement and the making of the Loan
hereunder. Customer’s obligations contained in this Section 8 shall survive the
payment and performance of the Obligations, the termination of this Agreement,
and the release of the Collateral. This Agreement may be executed by the parties
hereto on any number of separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument. The headings of the Sections hereof
are for convenience only, are not part of this Agreement and shall not be deemed
to affect the meaning or construction of any of the provisions hereof. Time is
of the essence in the payment and performance of all of Customer’s obligations
under this Agreement. Any provision of this Agreement that may be determined to
be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective in such jurisdiction to the extent thereof without
invalidating the remaining provisions of this Agreement, which shall remain in
full force and effect.

8.5 Lender’s Assignment. Lender, may at any time, with notice to Customer,
freely grant a security interest in, sell, assign, participate or otherwise
transfer (an “Assignment”) all or any part of its interest in this Agreement and
the other Loan Documents (including all associated rights associated with or
secured thereby and the related international interests) or any amount due or to
become due hereunder or thereunder, and Customer shall perform all of its
obligations under the Loan Documents, to the extent so transferred, for the
benefit of the beneficiary of such Assignment (such beneficiary, including any
successors and assigns, an “Assignee”). Customer hereby waives any right to
assert, and agrees not to assert, against any Assignee any abatement, reduction,
defense, setoff, recoupment, claim or counterclaim that Customer may have
against Lender. Upon the assumption by such Assignee of Lender’s obligations
hereunder, Lender shall be relieved of any such assumed obligations. Customer
hereby consents to any such assignment, grant, sale or transfer, including,
without limitation, for purposes of the Cape Town Convention. If so directed in
writing, Customer shall pay all amounts due or to become due under the Loan
Documents, including any of the same constituting associated rights or proceeds
directly to the Assignee or any other party designated in writing by Lender or
such Assignee. Customer acknowledges and agrees that Lender’s right to enter
into an Assignment is essential to Lender and, accordingly, waives any
restrictions under Applicable Law with respect to an Assignment and any related
remedies. Upon the request of Lender or any Assignee, Customer shall
(a) promptly execute and deliver, and cause to be executed and delivered by any
Transaction Party, to Lender or to such Assignee an acknowledgment of assignment
in form and substance satisfactory to the requesting party, an insurance
certificate naming Assignee as additional insured and loss payee and otherwise
evidencing the Required Coverages, an IDERA in favor of Assignee, and such other
documents and assurances reasonably requested by Lender or Assignee, (b) make,
or cause to be made, all registrations (including all assignments and
subordinations) and all amendments, extensions and discharges with the
International Registry reasonably requested by Lender or Assignee (and give or
obtain any necessary consent thereto, as well as renew any authorization
required by the International Registry in connection therewith, including
renewing its transacting user entity status and re-designating a professional
user entity, if necessary in Lender’s judgment), and (c) comply with any and all
other reasonable requirements of any such Assignee in connection with any such
Assignment. Upon receipt of Lender’s notice of an Assignment, Customer may,
within ten (10) Business Days after receipt of such notice, elect to refinance
the Loan with another financial institution. If Customer so elects, such
refinancing must be consummated within sixty (60) days after receipt of Lender’s
notice of an Assignment.

 

2388218    15    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

8.6 Jurisdiction. Customer hereby irrevocably consents and agrees that any legal
action, suit or proceeding arising out of or in any way in connection with this
Agreement or any of the other Loan Documents may be instituted or brought in the
courts of the State of New York or in the United States Courts for the Southern
District of New York, as Lender may elect or in any other state or Federal court
as Lender shall deem appropriate, and by execution and delivery of this
Agreement, Customer hereby irrevocably accepts and submits to, for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of any such court, and to all proceedings in such courts. Customer
irrevocably consents to service of any summons and/or legal process by first
class, certified United States air mail, postage prepaid, to Customer at the
address set forth below its signature hereto, such method of service to
constitute, in every respect, sufficient and effective service of process in any
such legal action or proceeding. Nothing in this Agreement or in any of the
other Loan Documents shall affect the right to service of process in any other
manner permitted by law or limit the right of Lender to bring actions, suits or
proceedings in the courts of any other jurisdiction. Customer further agrees
that final judgment against it in any such legal action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction, within or
outside the United States of America, by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the fact and the
amount of the liability. Notwithstanding anything in the foregoing to the
contrary, Lender and Customer may bring a judicial proceeding in the Republic of
Ireland, solely with respect to matters relating to the International Registry.

8.7 Governing Law; Binding Effect. This Agreement shall be construed and
enforced in accordance with, and the rights of both parties shall be governed
by, the internal laws of the State of New York (without regard to the conflict
of laws principles of such state, except as to the effect of Title 14,
Section 5-1401 of the New York General Obligations Law), including all matters
of construction, validity, and performance. This Agreement shall be binding upon
and inure to the benefit of Customer and Lender and their respective successors
and assigns (but without limiting the provisions of Section 8.5 hereof); except
that Customer may not assign or transfer its rights or obligations hereunder or
under any other Loan Document, or any interest herein or therein; and any such
purported or attempted assignment or transfer by Customer shall be null and
void.

8.8 Jury Waiver. CUSTOMER HEREBY KNOWINGLY AND FREELY WAIVES ITS RIGHTS TO A
JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING RELATING TO, ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS.

[SIGNATURES ON NEXT PAGE]

 

2388218    16    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Aircraft
Security Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the date first above written.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     WILLIS LEASE FINANCE CORPORATION By:
 

/s/ Rhonda Maggiacomo

    By:  

/s/ Bradley S. Forsyth

Name:   Rhonda Maggiacomo     Name:   Bradley S. Forsyth Title:   Senior Vice
President     Title:   Senior Vice President         Chief Financial Officer
Notice Address:     Notice Address: One Financial Plaza, 5th Floor     773 San
Marin Drive, Suite 2215 Providence, Rhode Island 02903     Novato, CA 94998
Attention: Director of Aircraft Operations     Attn: General Counsel Telephone:
800-238-3737     Telephone: 415-408-4712       Facsimile: 415-408-4701

 

2388218    17    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

The following terms shall have the following meanings for all purposes of this
Agreement:

A. Rules of Interpretation. (1) The following terms shall be construed as
follows: (a) “herein,” “hereof,” “hereunder,” etc.: means in, of, under, etc.
this Agreement as a whole (and not merely in, of, under, etc. the section or
provision where the reference occurs); (b) “including”: means including without
limitation unless such term is followed by the words “and limited to,” or
similar words; and (c) “or”: means at least one, but not necessarily only one,
of the alternatives enumerated. (2) Any defined term used in the singular
preceded by “any” indicates any number of the members of the relevant class.
(3) Except as otherwise indicated, all the agreements and instruments defined
herein or in this Agreement shall mean such agreements and instruments as the
same may from time to time be supplemented or amended, or as the terms thereof
may be expressly waived or modified to the extent permitted by, and in
accordance with, the terms thereof. (4) The terms defined in this Agreement
shall, for purposes of this Agreement and the addenda, annexes, schedules, and
exhibits thereto, have the meanings assigned to them and shall include the
plural as well as the singular as the context requires.

B. CTC Terms. Certain of the terms used in this Agreement (“CTC Terms”) have the
meaning set forth in and/or intended by the “Cape Town Convention”, which term
means, collectively, (i) the official English language text of the Convention on
International Interests in Mobile Equipment, adopted on 16 November 2001 at a
diplomatic conference held in Cape Town, South Africa, as the same may be
amended or modified from time to time (the “Convention”), (ii) the official
English language text of the Protocol to the Convention on International
Interests in Mobile Equipment on Matters Specific to Aircraft Equipment, adopted
on 16 November 2001 at a diplomatic conference held in Cape Town, South Africa,
as the same may be amended or modified from time to time (the “Protocol”), and
(iii) the related procedures and regulations for the International Registry of
Mobile Assets located in Dublin, Ireland and established pursuant to the Cape
Town Convention, along with any successor registry (the “International
Registry”), issued by the applicable supervisory authority pursuant to the
Convention and the Protocol, as the same may be amended or modified from time to
time. By way of example, but not limitation, these CTC Terms include,
“administrator”, “associated rights”, “contract of sale”, “sale”, “prospective
sale”, “proceeds”, “international interests”, “prospective international
interest”, “security assignment”, “transfer”, “working days”, “consent”, “final
consent”, “priority search certificate”, “professional user entity”,
“transacting user entity” and “contract”; except “proceeds” shall also have the
meaning set forth below.

C. Other Defined Terms.

Affiliate shall mean, with respect to any Person, any Person controlling,
controlled by or under common control with such Person, and for this purpose,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of any such Person,
whether through the legal or beneficial ownership of voting securities, by
contract or otherwise.

Aircraft shall mean (i) the Airframe, (ii) the Engines, (iii) the APU, and
(iv) the Records, and all accessories, additions, accessions, alterations,
modifications, Parts, repairs and attachments now or hereafter affixed thereto
or used in connection therewith, and all Permitted Replacements and all other
replacements, substitutions and exchanges (including trade-ins) for any of the
foregoing.

Airframe shall mean (i) the airframe described in Annex C hereto, and shall not
include the Engines or APU, and (ii) any and all related Parts.

Applicable Aviation Authority shall mean any nation or government or national or
governmental authority of any nation, state, province or other political
subdivision thereof, and any agency, department, regulator, airport authority,
civil aviation authority, air navigation authority or other Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government in respect of the regulation of civil aviation or
having jurisdiction over the registration, airworthiness or

 

2388218    18    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

operation of, or other matters relating to the Aircraft, including, without
limitation, the United Kingdom Civil Aviation Authority, the Joint Aviation
Authorities, an associated body of the European Civil Aviation Conference, or
any successor to such organization and the European Aviation Safety Agency, an
agency of the European Union (“EASA”), or any successor to such organization.

Applicable Law shall mean all applicable laws, statutes, treaties, conventions,
judgments, decrees, injunctions, writs and orders of any Governmental Authority
and rules, regulations, orders, directives, licenses and permits of any
Governmental Authority, as amended and revised, and any judicial or
administrative interpretation of any of the same, including the airworthiness
certificate issued with respect to the Aircraft, the Cape Town Convention, the
UCC, the Transportation Code, all TSA regulations, all FARs, airworthiness
directives, and/or any of the same relating to the Collateral generally or to
noise, the environment, security, public safety, insurance, taxes and other
Impositions, exports or imports or contraband.

Applicable Standards shall mean (i) Applicable Law; (ii) the requirements of the
Required Coverages; and (iii), with respect to the Airframe, Engines, APU or
Parts, all compliance requirements set forth in or under (A) all maintenance
manuals initially furnished with respect thereto, including any subsequent
amendments or supplements to such manuals issued by the manufacturer or supplier
thereof from time to time, (B) all mandatory service bulletins issued, supplied,
or available by or through the applicable manufacturer with respect thereto,
(C) all applicable airworthiness directives issued by the FAA or other
Applicable Aviation Authorities, (D) all conditions to the enforcement of any
warranties pertaining thereto, and (E) Customer’s FAA approved maintenance
program with respect to the Airframe, Engines, APU or Parts.

APU shall mean (i) the auxiliary power unit described in Annex C hereto, whether
or not hereafter installed on the Aircraft or any other airframe from time to
time; and (ii) any auxiliary power unit constituting a Permitted Replacement
that may from time to time be substituted, pursuant to the applicable terms of
this Agreement, for an APU; in each case, together with any and all related
Parts.

Assignee shall have the meaning set forth in Section 8.5 hereof.

Aviation Counsel shall mean such counsel as Lender may designate from time to
time.

Business Day shall mean any day other than a Saturday, Sunday or other day on
which banks located in Providence, Rhode Island or San Francisco, California are
closed or are authorized to close.

Closing Date shall have the meaning set forth in the preamble of this Agreement.

Collateral shall have the meaning set forth in Section 5.1 hereof.

Default shall mean an event or circumstance that, after the giving of notice or
lapse of time, or both, would become an Event of Default.

Defective Registration means any failure to cause the Aircraft to be effectively
and validly registered with the Registry in the name of Customer in accordance
with the Registration Requirements, for any reason whatsoever, including should
such registration be revoked, canceled or expired or otherwise deemed to have
ended or been invalidated pursuant to the Registration Requirements.

Engine shall mean (i) each of the engines described in Annex C hereto, whether
or not hereafter installed on the Airframe or any other airframe from time to
time; and (ii) any engine constituting a Permitted Replacement that may from
time to time be substituted, pursuant to the applicable terms of this Agreement,
for an Engine; in each case, together with any and all related Parts.

Event of Default shall have the meaning set forth in Section 6 hereof.

 

2388218    19    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

Event of Loss with respect to the Aircraft, the Airframe, an Engine, or the APU
shall mean any of the following events: (i) loss of such property or the use
thereof due to theft, disappearance, destruction, damage beyond repair or
rendition of such property permanently unfit for normal use for any reason
whatsoever; (ii) any damage to such property that results in an insurance
settlement with respect to such property on the basis of a total loss or
constructive total loss; (iii) the condemnation, confiscation or seizure of, or
requisition of title to or use of, such property by the act of any foreign or
domestic Governmental Authority (“Requisition of Use”); (iv) as a result of any
rule, regulation, order or other action by any foreign or domestic Governmental
Authority (including, without limitation, the FAA or any similar foreign
Governmental Authority) having jurisdiction, (A) the use of such property shall
have been prohibited, or such property shall have been declared unfit for use,
for a period of six (6) consecutive months, unless Customer, prior to the
expiration of such six-month period, shall have undertaken and, in the opinion
of Lender, shall be diligently carrying forward all steps that are necessary or
desirable to permit the normal use of such property by Customer or, in any
event, if use shall have been prohibited, or such property shall have been
declared unfit for use, for a period of twelve (12) consecutive months,
(B) Customer shall be required to divest itself of its rights, title or interest
in such property, or (C) the then actual hour or cycle limits with respect to
such property shall equal or exceed any mandatory hour and cycle limits with
respect to such property, beyond which it cannot be operated; (v) with respect
to an Engine or the APU, the removal thereof from the Airframe for a period of
six (6) consecutive months or longer, whether or not such Engine or APU is
operational; or (vi) an Engine or APU is returned to the manufacturer thereof,
other than for modification in the event of patent infringement or for repair or
replacement (any such return being herein referred to as a “Return to
Manufacturer”). The date of such Event of Loss shall be the date of such theft,
disappearance, destruction, damage, Requisition of Use, prohibition, unfitness
for use for the stated period, removal for the stated period or Return to
Manufacturer.

FAA shall mean the United States Federal Aviation Administration and/or the
Administrator of the Federal Aviation Administration and the Department of
Transportation, or any Person or Governmental Authority succeeding the functions
of any of the foregoing, including, where applicable, the TSA.

FARs shall mean the Federal Aviation Regulations and any Special Federal
Aviation Regulations (Title 14 C.F.R. Part 1 et seq.), together with all
successor regulations thereto.

GAAP shall mean generally accepted accounting principles consistently applied.

Governmental Authority shall mean any court, governmental or administrative
body, instrumentality, department, bureau, commission, agency or authority.

IDERA shall mean the Irrevocable De-Registration and Export Request
Authorization, prepared by Lender or an Assignee pursuant to the Protocol, and
executed by Customer.

Impositions shall have the meaning set forth in Section 4.3 hereof.

Interested Third Party shall mean any manager, operator, lessee, time share
party, service provider or other Person permitted to have those certain rights
and interests, and having such related responsibilities, all as more
particularly described in the Operating Consents.

Lender’s Lien shall have the meaning set forth in Section 5.1 hereof.

Liens shall mean all liens, claims, demands, charges, security interests,
leaseholds, international interests and other Registerable Interests and
encumbrances of every nature and description whatever, including, without
limitation, any rights of third parties under Third Party Agreements and any
registrations on the International Registry without regard to whether such
registrations are valid.

Loan shall have the meaning set forth in Section 1.1 hereof.

 

2388218    20    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

Loan Documents shall mean this Agreement, the Note, any Operating Consents, any
hypothecation or other collateral pledge or credit support, and any other
documents, agreements, instruments, filings, certificates, opinions or
assurances securing, evidencing or relating to the Obligations, whether entered
into on or after the Closing Date.

Note shall have the meaning set forth in Section 1.2 hereof.

Obligations shall mean: (i) the unpaid principal amount of, and accrued interest
on, the Note; and (ii) all other indebtedness, obligations or liabilities of any
and all Customer Parties owing to Lender, or to any Affiliate of Lender, of
every kind and description, direct or indirect, secured or unsecured, joint or
several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising, including, but not limited to,
all indebtedness, obligations or liabilities under, arising out of or in
connection with this Agreement, the Note or any of the other Loan Documents.

Operating Consents shall mean any and all of the multi-party consents whether
entered into on the Closing Date, or thereafter, among Customer and any
Interested Third Parties, in favor of Lender; and in each case, having a form
and substance, and executed, delivered, filed and registered, as may be required
by Lender in its sole discretion.

Organizational Document shall mean any certificate or articles of incorporation,
organization or formation, by-laws, partnership certificate or agreement, or
limited liability company agreement, operating agreement or other organizational
or constitutive document or agreement.

Outstanding Balance shall mean, as of the date of determination, the then
outstanding principal balance of the Note, together with all then accrued
interest thereon, the then applicable prepayment fee, if any, and all other
amounts then due and payable by Customer under the Note, this Agreement and the
other Loan Documents.

Parts shall mean all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than a
complete Engine or APU) that may from time to time be incorporated or installed
in or attached to the Airframe, the Engines or the APU, and any and all such
appliances, avionics, parts, instruments, appurtenances, accessories,
furnishings and other equipment removed therefrom so long as the same have not
been released from the Lender’s Lien pursuant to the applicable terms of this
Agreement.

Permitted Liens shall mean (a) the Lender’s Lien, (b) any Permitted Third Party
Agreements, (c) Liens for taxes either not yet due or being contested, and
(d) inchoate materialmen’s, mechanic’s, workmen’s, repairmen’s, employee’s, or
other like Liens arising in the ordinary course of business of Customer for sums
not yet delinquent or being contested; except that any such contest described in
clauses (c) or (d) must be conducted by Customer, in good faith, with due
diligence and by appropriate proceedings, so long as such proceedings do not
involve, in Lender’s sole judgment, any material danger of the sale,
foreclosure, transfer, forfeiture or loss of the Collateral, or title thereto,
the rights of Lender hereunder or Lender’s interest therein, and for the payment
of which adequate reserves are being maintained in accordance with GAAP or other
appropriate provisions satisfactory to Lender have been made; and with respect
to any such Lien existing at the time the related Collateral shall become
subject to Lender’s Lien, such Lien must be effectively subordinated, as and to
the extent required in any of the Loan Documents. Notwithstanding the foregoing,
in no event shall any Lien held by any Person (other than Lender) against or
with respect to any of the Collateral at the time of the making of the Loan or
any advance thereof constitute a Permitted Lien, if in the reasonable opinion of
Lender such Lien would be deemed pursuant to Applicable Law to have priority
over Lender’s Lien with respect to such Collateral.

Permitted Replacement shall have the meaning provided in Section 4.7(b) hereof.

Permitted Third Party Agreements shall have the meaning provided in
Section 4.4(c) hereof.

 

2388218    21    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

Person shall mean any individual, partnership, corporation, limited liability
company, trust, association, joint venture, joint stock company, or
non-incorporated organization or Governmental Authority, or any other entity of
any kind whatsoever.

Primary Hangar Location shall mean the location identified as such on Annex C
hereto.

proceeds shall have the meaning assigned to it in the UCC, and in any event,
shall include, but not be limited to, all goods, accounts, chattel paper,
documents, instruments, general intangibles, investment property, deposit
accounts, letter of credit rights and supporting obligations (to the extent any
of the foregoing terms are defined in the UCC, any such foregoing terms shall
have the meanings given to the same in the UCC), and all of Customer’s rights in
and to any of the foregoing, and any and all rents, payments, charter hire and
other amounts of any kind whatsoever due or payable under or in connection with
the Airframe, the Engines or other Collateral, including, without limitation,
(A) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to Customer from time to time, (B) any and all payments (in any form
whatsoever) made or due and payable to Customer from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture by any
Governmental Authority or any other Person (whether or not acting under color of
any Governmental Authority), and (C) any and all other rents or profits or other
amounts from time to time paid or payable.

Records shall mean any and all logs, manuals, certificates and data and
inspection, modification, maintenance, engineering, technical, and overhaul
records (whether in written or electronic form) with respect to the Airframe,
the Engines, the APU, the Parts or any other Collateral, including, without
limitation, all records (i) required to be maintained by the FAA or any other
Governmental Authority having jurisdiction, or by any manufacturer or supplier
with respect to the enforcement of warranties or otherwise, (ii) evidencing
Customer’s compliance with Applicable Standards, or (iii) with respect to any
maintenance service program.

Registerable Interests shall mean all existing and prospective international
interests and other interests, rights and/or notices, sales and prospective
sales, assignments, subordinations and discharges, in each case, susceptible to
being registered at the International Registry pursuant to the Cape Town
Convention.

Registration Certificate means (i) a currently effective Certificate of Aircraft
Registration (AC Form 8050-3), or (ii) any other certificate issued to Customer
evidencing the currently effective registration of the Aircraft in its name, in
connection with the operation of the Aircraft in the United States of America
pursuant to the Registration Requirements; or (iii) any other document as may
then be required to be maintained within the Aircraft by the Registration
Requirements, either together with or in lieu of such certificate.

Registration Requirements means the requirements for registering aircraft with
the Registry under 49 U.S.C. 44101-44104, and 14 C.F.R. § 47 as then in effect,
any successor laws, rules or regulations pertaining to applicants for and
holders of a Registration Certificate, the U.S. registration number for the
Aircraft, and any such other FARs and other Applicable Laws, in each case as and
to the extent pertaining to the registration of Customer’s ownership of the
Aircraft with the Registry, including any re-registration or renewal of such
registration or replacement of any such Registration Certificate.

Registry means the FAA Civil Aviation Registry, Aircraft Registration Branch, or
any successor registry having an essentially similar purpose pertinent to the
ownership registration of the Aircraft pursuant to the Registration
Requirements.

Required Coverages shall mean any of the insurance coverages required under this
Agreement or any of the other Loan Documents, whether being provided by
Customer, its Affiliate, or by any party to any Permitted Third Party Agreement
or any other Third Party Agreement (other than Lender).

Third Party Agreements shall mean any and all leases, subleases, interchange
agreements, management agreements, charter agreements, pooling agreements,
timeshare agreements, engine, airframe or aircraft maintenance programs and any
other similar agreements or arrangements of any kind whatsoever relating to the
Airframe, the Engines or any of the other Collateral.

 

2388218    22    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

Transaction Documents shall mean, collectively, the Loan Documents, any and all
Permitted Third Party Agreements, and any other document, agreement or
instrument entered into for the purposes of effectuating the transactions
contemplated in the Loan Documents or relating thereto.

Transaction Parties shall mean, collectively, Customer and each of the other
parties to any of the Transaction Documents, other than Lender.

Transportation Code shall mean Subtitle VII of Title 49 of the United States
Code, as amended and recodified.

TSA shall mean the Transportation Security Administration and/or the
Administrator of the TSA, or any Person or Governmental Authority succeeding the
functions of any of the foregoing.

UCC shall mean the applicable Uniform Commercial Code as then in effect in the
applicable jurisdiction.

 

2388218    23    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

ANNEX B

LOAN AMOUNT AND CUSTOMER INFORMATION

This Annex B is attached to and a part of the Loan and Aircraft Security
Agreement (3004), dated as of September 30, 2011 (the “Agreement”), between Banc
of America Leasing & Capital, LLC, as Lender, and Willis Lease Finance
Corporation, as Customer, for the purposes contemplated therein.

 

Customer’s Chief Executive Offices and Principal Place of Business:   

773 San Marin Drive

Suite 2215

Novato, CA 94998

Customer’s form of Organization:    Corporation State of Organization:   
Delaware State Issued Organizational Identification Number:    2870540 Federal
Taxpayer ID Number:    68-0070656 Principal Amount of the Loan:    $4,000,000.00
Origination Fee:    $5,000.00 Third Party Agreements:   

Aircraft Operating Agreement between Customer and Hangar 8 Management Limited

 

Aircraft Management and Charter Agreement dated December 10, 2004, by and
between TWC Aviation, Inc. and Willis Lease Finance Corporation

 

2388218    24    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

ANNEX C

AIRCRAFT DESCRIPTION AND PRIMARY HANGAR LOCATION

This Annex C is attached to and a part of the Loan and Aircraft Security
Agreement (3004), dated as of September 30, 2011 (the “Agreement”), between Banc
of America Leasing & Capital, LLC, as Lender, and Willis Lease Finance
Corporation, as Customer, for the purposes contemplated therein.

1. AIRCRAFT DESCRIPTION: The Aircraft is a Canadair Ltd. model CL600-2A12
(Challenger 601) aircraft that consists of the following components:

 

  (a) Airframe bearing U.S. Registration Number N45PH and manufacturer’s serial
number 3004 (International Registry manufacturer CANADAIR and generic dropdown
model CHALLENGER 601); and type certified by the FAA to transport at least eight
(8) persons (including crew) or goods in excess of 2750 kilograms.

 

  (b) Two (2) General Electric model CF-34-3A aircraft engines bearing
manufacturer’s serial numbers 350110 and 350115 (International Registry
manufacturer GE and generic dropdown model CF34-3); each having at least 550
horsepower or 1750 lbs of thrust or its equivalent.

 

  (c) Garrett model GTCP36-100[E] auxiliary power unit bearing manufacturer’s
serial number P-243.

 

  (d) Standard avionics and equipment, all other accessories, additions,
modifications and attachments to, and all replacements and substitutions for,
any of the foregoing, all as more particularly described below:

 

Avionics:    Dual Honeywell 650 Flight Directors    Dual YG1779 Laseref IRS
Sperry EDZ-801 EFIS    Voice Checklist – Heads Up Checklist Universal MFD – 640
Multifunction    Baker Master Audio Control System Primus 880 Digital WX Radar
   Dual King KHF950 HF’s Safeflight SCAT System    Dual Sperry AZ-800 Air Data
Safeflight Windshear Warning    F-800 Flight Data Recorder Dual VHF20C COMM
(8.33)    A-100 Cockpit Voice Recorder Single VHF 22B COMM    Unilink UL700 Dual
VIR-30 NAV (FM Immunity)    CAS 81 TCAS II (Change 7) Dual UNS-1Fw, FMS System
   AlliedSignal Mark VIII EGPWS Enhanced Mode S Transponders    Max-Viz Infrared
Imaging System Provisions for Honeywell DBS TV System    Additional Features:   
RVSM /RNP-5/MNPS    Forward Galley/Aft Lav Aircell Axxess II SatCom   
Forward/Aft Bulkhead Monitors, 17 inch Dual DVD/CD    Deluxe Swing Arm jump Seat
Airshow 4000    Fax with Aircell Fax Adapter Smart Parts   

Interior:

Fire-blocked passenger interior in Spineybeck Leather Forte #4026. The
headliner, windowline panels, lower sidewalls, seats, seat bases, cockpit
sidewalls, lavatory seat, curtains and closet linings were all recovered with
new material. Carpet replaced with Carousel Carpet Mill #51 Tartan. Replaced
veneers on all woodwork and refinished with high gloss finish. Replaced galley
and lavatory countertops. LED lighting.

 

2388218    25    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

Exterior:

Matterhorn white with red and black stripes.

together with all additions, accessions, modifications, improvements,
replacements, substitutions, and accessories thereto and therefor, all avionics,
onboard equipment, loose equipment, manuals, documentation and technical
publications, now owned or hereafter acquired, and all records and logbooks (in
written form or as computer data, discs or tapes, whether now existing or
hereafter acquired or created, and whether in the possession of Customer or held
on behalf of Customer by others). None of the same were furnished by Customer,
unless expressly disclosed to Lender.

2. PRIMARY HANGAR LOCATION: The Primary Hangar Location of the Aircraft is and
shall be as follows: Oxford Airport, Langford Lane, Oxford OX5 1RA, England.

 

2388218    26    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

CLOSING TERMS ADDENDUM (“Closing Terms Addendum”) to Loan and Aircraft Security
Agreement (S/N 3004) dated as of September 30, 2011 (the “Agreement”), by and
between BANC OF AMERICA LEASING & CAPITAL, LLC, as lender (“Lender”), and WILLIS
LEASE FINANCE CORPORATION], as Customer (“Customer”).

All capitalized terms not defined in this Closing Terms Addendum and CTC Terms
are defined in the Agreement. Execution of the Agreement by Customer and Lender
shall be deemed to constitute execution and acceptance of the terms and
conditions of this Closing Terms Addendum, and it shall supplement and be a part
of the Agreement.

1. Closing Deliverables. Prior to making the Loan and, (if required by Lender)
at least three full Business Days prior to the Closing Date, Lender shall have
received all of the following, in form and substance satisfactory to Lender (the
“Closing Deliverables”):

(a) the Agreement and the Note, together with any other applicable Loan
Documents, each duly executed by each of the applicable Transaction Parties;

(b) a pay proceeds letter, executed by Customer, directing Lender to make
disbursements of the Loan proceeds, as and to the extent so agreed by Lender, in
its discretion;

(c) Certificates of good standing for Customer from its state of organization
and chief executive offices and principal place of business;

(d) a certificate for Customer executed by its secretary or other authorized
representative certifying: (i) that the execution, delivery and performance of
the Agreement and the other Loan Documents and participation in the transactions
contemplated thereby have been duly authorized, (ii) the name(s) of the
person(s) authorized to execute and deliver such documents on behalf of
Customer, together with specimen signature(s) of such person(s); and (iii) the
completeness, accuracy and effectiveness of Customer’s Organizational Documents
attached to the certificate;

(e) evidence as to the Required Coverages, including, but not limited to, a
certificate of insurance, copies of endorsements (including a Lender
endorsement), and, if requested by Lender, copies of applicable policies and
written confirmation from the insurance underwriter or broker that the insurance
coverage provided is in compliance with the requirements of Section 4.6 of the
Agreement and any other applicable provisions of the Loan Documents;

(f) a copies of the Registration Certificate and the FAA Standard Airworthiness
Certificate (AC Form 8100-2) for the Aircraft;

(g) an inspection report satisfactory to Lender with respect to the Aircraft
prepared by inspector(s) acceptable to Lender;

(h) FAA and UCC search reports and priority search certificates from the
International Registry, and if the Aircraft or any of the other Collateral is
not free and clear of Liens, copies of any required subordinations, releases or
terminations of any other prior Liens, and evidence of such other actions having
been taken as may then be required to perfect and give first priority to the
Lender’s Lien against the Aircraft and the other Collateral;

(i) regarding the International Registry, evidence that Customer (i) is a
transacting user entity (and identifying the name of its administrator),
(ii) has designated Aviation Counsel as its professional user entity, and
(iii) has taken all other actions that may then be necessary (including, by
providing all necessary authority to its administrator) so that all of the
Registerable Interests, including any discharges and subordinations, required by
the Agreement or the other Loan Documents can be registered with the
International Registry in favor of Lender;

 

2388218    27    (LOAN AGREEMENT)



--------------------------------------------------------------------------------

(j) a copy of each duly executed Permitted Third Party Agreement (including, if
any of the same constitutes a lease, the only chattel paper original thereof)
and the related Operating Consent;

(k) receipt of principal payment on Lender’s existing loan secured by the
Aircraft; and

(l) such other documents, filings, certificates, opinions, assurances and
evidence of such other matters, as Lender, Lender’s counsel or Aviation Counsel,
may reasonably request.

2. Aviation Counsel’s Escrow. Prior to Lender’s making the Loan and at least one
(1) Business Day prior to the Closing Date, Lender shall have received
confirmation from Aviation Counsel and from any other Person holding any Closing
Deliverables in escrow (each, an “Escrow Holder”), that it is holding in escrow
all of the following (the “Aviation Documents”), in proper form for filing with
the FAA and otherwise having a form and substance satisfactory to Aviation
Counsel: (a) FAA Entry Point Filing Forms (AC Form 8050-135) pertaining to each
of the required Registerable Interests (as determined by Aviation Counsel, and
specified therein, the “Required Registrations”); (b) if required, executed
releases and any subordinations of any Liens on the Aircraft, and all consents
and other directives necessary to register any of the same; (c) such other
documents, instructions and consents as are necessary, in the opinion of
Lender’s counsel and/or Aviation Counsel; and (d) an executed original
counterpart of the Agreement.

3. Other Closing Assurances. On the Closing Date, Lender shall have received:

(a) immediately prior to Lender’s making the Loan, (i) assurances from Aviation
Counsel that upon making the filings and Required Registrations contemplated
herein, (A) title to the Airframe and the Engines is vested in Customer, (B) the
Airframe, the Engines, and the other Collateral, will be free and clear of all
other Liens of record with the FAA and the International Registry (other than
Permitted Liens), and (C) Lender’s Lien against the Airframe, the Engines and
the other Collateral will be perfected and have first priority; and
(ii) confirmation from (A) Customer and each such other party to any Closing
Deliverables that immediately upon the disbursement of the funds being advanced
or remitted in connection with the Loan in accordance with the pay proceeds
letter between Lender and Customer, then automatically and without further
action, (1) each Escrow Holder is deemed authorized to complete each of the
Closing Deliverables, (2) all of the Closing Deliverables shall be deemed
released from escrow, and (3) all of the Aviation Documents shall be filed and
all Required Registrations shall be made, as contemplated in the Agreement and
in the order required by Lender; and (B) Aviation Counsel, that the professional
user entity for Customer, and each such other party required to initiate or
consent to all of Required Registrations have so initiated or consented to the
same; and

(b) promptly after Lender has made the Loan, (i) confirmation by Aviation
Counsel that the filing of the Agreement, and each of the other documents
referenced in Section 2 above has been made (and the filing information is
reported to Lender telephonically or electronically); and (ii) priority search
certificates from the International Registry evidencing that all of the Required
Registrations have been duly registered and are searchable.

4. All Other Conditions Satisfied. On the Closing Date, and prior to making the
Loan, (a) the representations and warranties contained in the Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date of the making of the Loan or any advance thereof; and (b) any and all of
the other conditions to Lender’s making the Loan have been satisfied. Customer
acknowledges and agrees that Lender’s disbursement of any part or all of the
Loan proceeds or its having taken any other actions in furtherance of
consummating the transactions contemplated in connection with the Loan, shall
not prejudice any of Lender’s rights or remedies with respect to any conditions
thereto which are not fully and indefeasibly satisfied as and when required in
this Closing Terms Addendum; and Lender hereby reserves all of its rights and
remedies with respect thereto, unless and to the extent expressly waived in
writing by Lender’s authorized officer.

 

2388218    28    (LOAN AGREEMENT)